Citation Nr: 1400601	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  09-12 381	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for hepatitis C. 

2.  Whether new and material evidence has been received to reopen a claim for service connection for alcoholism with cirrhosis.  

3.  Entitlement to service connection for a neck disability.  

4.  Entitlement to service connection for a disability manifested by fatigue.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The Veteran served on active duty from April 1980 to March 1983. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  An additional claim previously on appeal, entitlement to service connection for a back disability, was granted by a September 2013 rating decision; as such, the only issues remaining on appeal are as listed on the title page.  

FINDINGS OF FACT

1.  A September 1998 rating decision denied the Veteran's claims for service connection for hepatitis C and alcoholism with cirrhosis; the Veteran was notified of this decision later in September 1998, along with his appellate rights, and he did not appeal the decision, nor was new and material evidence received within one year of the notice of this decision. 

2.  Evidence added to the record since the September 1998 decision is cumulative and redundant of the evidence of record at the time of the decision and does not raise a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for hepatitis C or alcoholism with cirrhosis. 

3.  The first clinical evidence of a neck disability or complaints of fatigue is shown many years after service and the Veteran has not presented credible statements as to the existence of continuity of symptomatology from service to the present time associated with either disability. 


CONCLUSIONS OF LAW

1.  The September 1998 rating decision that denied service connection for hepatitis C and alcoholism with cirrhosis is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998).   
 
2.  New and material evidence has not been received to reopen the claims for service connection for hepatitis C and alcoholism with cirrhosis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The criteria for service connection for a neck disability are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).
 
4.  The criteria for service connection for a disability manifested by fatigue are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1). 

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, this information must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The RO informed the Veteran of VA's duty to assist him in the development of evidence pertinent to his claims in an October 2007 letter issued prior to the initial unfavorable February 2008 rating decision which gave rise to this appeal.  This letter also advised the Veteran of the basis for the prior final denial of the claims for service connection for hepatitis C and alcoholism with cirrhosis and the evidence needed to reopen the claims, as required by Kent v. Nicholson, 20 Vet. App. 1 (2006).  Additionally, the Veteran was advised that VA would assist him with obtaining relevant records from any Federal agency, which may include medical records from the military, from VA hospitals (including private facilities where VA authorized treatment), or from the Social Security Administration.  With respect to private treatment records, the letter informed the Veteran that VA would make reasonable efforts to obtain private or non-Federal medical records, to include records from State or local governments, private doctors and hospitals, or current or former employers.  Furthermore, the VA included copies of VA Form 21-4142, Authorization and Consent to Release Information, which the Veteran could complete to release private medical records to VA.  The Veteran was also provided with notice of the type of evidence necessary to establish a disability rating and effective date as was discussed in the Dingess case.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when 
necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  In the instant case, the Veteran's service treatment records (STRs) as well as post-service VA and private treatment records have been obtained and considered.  While the Veteran was not provided with a VA examination addressing either new and material evidence claim on appeal, the duty for such does not arise until new and material evidence has been submitted.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(iii).  Thus, as the Board will determine below that the Veteran has not submitted new and material evidence with respect to the claims for service connection for hepatitis C and alcoholism with cirrhosis, there is no duty to provide the Veteran with a VA examination with respect to either new and material evidence claim on appeal.  Id. 

With respect to the claims for service connection for a neck disability and disability manifested by fatigue, as the record does not reflect any competent evidence or credible statements indicating that a disability, or persistent or recurrent symptoms of a disability, associated with a current neck disability or disability manifested by fatigue may be associated with the Veteran's service, VA examinations to address these claims are not required to fulfill the duty to assist.  McLendon v. Nicholson, 20 Vet. App. 79; 38 C.F.R. § 3.159(c)(4).  Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional available evidence that needs to be obtained in order to fairly decide this appeal, and neither has argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced the Veteran in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009). 

Accordingly, VA has satisfied the notification and duty to assist provisions of the VCAA and no further actions need be undertaken on the appellant's behalf.  See 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).  As to each claim being decided herein on appeal, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claims. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

The United States Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases listed under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

For claims, as in the instant case, filed after October 31, 1990, service connection may not be granted for substance abuse on the basis of service incurrence or aggravation.  38 U.S.C.A. §§ 105, 1131; 38 C.F.R. § 3.301(a); VAOPGCPREC 2-98.  However, the law does not preclude a Veteran from receiving compensation for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a Veteran's service-connected disability.  Allen v. Principi, 237 F.3d 1368   Fed. Cir. 2001).

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  

Although a lay person is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, a layperson is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the U. S.  Court of Appeals for Veterans Claims (Court) held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.


The Board notes that it has reviewed all of the evidence of record, to include in the Veteran's claims file and the Virtual VA file (VA's electronic data storage system), with an emphasis on the evidence relevant to this appeal.  (The Virtual VA file contains a December 2013 brief submitted by the Veteran's representative-a copy of which has been physically added to the claims file-as well as additional VA clinical reports that are documented to have been reviewed in the May 2012 and September 2013 supplemental statements of the case.)  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims. 

A.  New and Material Evidence Claims

A September 1998 rating decision denied the Veteran's claims for service connection for hepatitis C and alcoholism with cirrhosis.  The Veteran was notified of this decision later in September 1998, along with his appellate rights, and he did not appeal the decision, nor was any new and material evidence received within a year of the notice of either decision.  38 C.F.R. § 3.156(b) (1998).  As such, this decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998).  The September 1998 rating decision is the only final rating decision addressing these matters on any basis.  Accordingly, the claims for service connection for hepatitis C and alcoholism with cirrhosis may now be considered on the merits only if new and material evidence has been received since the September 1998 rating decision.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

For claims to reopen filed on or after August 29, 2001-such as the Veteran's-evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Court has held that the determination of whether newly submitted evidence raises a "reasonable possibility of substantiating the claim" should be considered a component what constitutes new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court has also held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

In determining whether new and material evidence has been submitted, the Board will first summarize the evidence of record at the time of the September 1998 rating decision.  Such evidence included the STRs, which in pertinent report reflected treatment for alcoholic gastritis in November 1982.  These records also reflect that the Veteran was afforded an appendectomy in February 1981.  The separation examination referenced the treatment for alcoholic gastritis in November 1982 but indicated that the Veteran was free of symptoms associated with this condition at that time.  A history of "[s]tomach, liver, or intestinal trouble" was also reported at separation.  Hepatitis C is not shown in any of the STRs. 

The post-service record before the adjudicators at the time of the September 1998 rating decision includes the Veteran's original application for service connection filed in June 1998 in which he referenced hepatitis C, cirrhosis, and alcoholism.  In connection with his claim for service connection for hepatitis C, the Veteran made reference at that time to being given blood during his appendectomy during service 
as a possible cause of hepatitis C.  Also of record were reports from an examination by a private physician in May 1997 noting that the Veteran had hepatitis C, with liver enzymes "consistent with viral hepatitis or chronic viral hepatitis causing his abnormal liver tests versus drinking."  The examiner advised the Veteran at that time to discontinue drinking.  A February 1998 statement from this physician noted that while the Veteran did not think he could stop drinking, he was told that once he did so, he would "work with him with regard to his hepatitis C."  Reports from this same physician dated in May 1998 reflect a diagnosis of alcoholic hepatitis C. 

Additional evidence of record at the time of the September 1998 rating decision included reports from a July 1998 VA examination, at which time the Veteran reported an onset of abnormal liver function tests sometime in 1996 with a subsequent work up that found him to have the positive antibody for hepatitis C.  He reported that after a liver biopsy, he was told that he had inflammation and some degree of cirrhosis of the liver.  It was noted that the Veteran drank "a lot of alcohol."  He also made reference to a "complicated" bout of appendicitis in the 1980s that required a blood transfusion at a hospital at a military base.  

Following the examination, the impression was hepatitis C complicated by cirrhosis that was said to be based entirely on a history provided by the Veteran, although the physical examination revealed stigmata of chronic liver disease.  The examiner noted that the claims file, to include the STRs, was not available for review, such that a definitive assessment with regarding the severity of his disease could not be made.  To render such an assessment, a hepatitis C virus test was ordered, and such a test completed in August 1998 was positive.   

In denying the claim for service connection for alcoholism with cirrhosis, the September 1998 rating decision noted that the denial was based on the legal authority precluding direct service connection for disabilities related to the abuse of alcohol.  With regard to the denial of hepatitis C, the stated bases for the denial were the silent STRs for this condition and the lack of sufficient evidence to relate the hepatitis C diagnosed after service to his period of active duty.  

The record since the September 1998 rating decision includes VA clinical records dated in 2007 reflecting problem lists that included hepatitis C.  Review of VA outpatient treatment reports contained in the Virtual VA file reflect some that note hepatitis C and cirrhosis.  (See eg. May 20, 2009, and January 11, 2011, VA mental hygiene clinic reports).  However, none of this evidence contains a medical opinion or any other competent evidence linking hepatitis C or cirrhosis to an in service event (including the transfusion of the blood during an appendectomy), symptomatology, or pathology unrelated to the abuse of alcohol.  The evidence received after the September 1998 rating decision also does not include any competent medical evidence indicating that the Veteran has an alcohol abuse disability that is secondary to, or as a symptom of, the service-connected back disability.  Allen, supra.  

In short, the record since the September 1998 rating decision reveals no evidence or statements that raise a reasonable possibility of substantiating the claims for service  connection for hepatitis C or alcoholism with cirrhosis; as such, the Board must find that new and material evidence has not been received to reopen these claims.  38 C.F.R. § 3.156(a).  In making this determination, while some of the VA outpatient treatment records and statements submitted are new to the extent that they were not previously of record and considered in the September 1998 rating decision, they are not material evidence as they do not relate to an unestablished fact necessary to substantiate either claim.  The medical treatment records show diagnoses of hepatitis C and cirrhosis (a fact not in dispute at the time of the September 1998 rating decision) but do not in any anyway suggest that such disability is the result of an in service event, symptomatology, or pathology unrelated to the abuse of alcohol.  It is such a "nexus" to service that was not established at the September 1998 rating decision, and remains so even with review of the record added since that decision.  See Cox v. Brown, 5 Vet. App. 95 (1993) (records showing treatment years after service which do not link the post-service disorder to service in any way are not considered new and material evidence).  As indicated, the additional evidence also does not, to the extent that the disabilities at issue are the result of alcohol abuse, contain any medical findings or opinions linking such alcohol abuse to the service connected back disability.  

With regard to any statements of the Veteran linking hepatitis C or alcoholism with cirrhosis to service, the credibility of such statements must be presumed for the purposes of determining whether the claim may be reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  These statements, as well as the argument presented by the Veteran's representative in his December 2013 brief to the Board, to include that which, in essence, links hepatitis C to the blood transfusion during the in-service appendectomy, are largely repetitive of that of record at the time of the September 1998 rating decision, thereby not representing "new" evidence.  To the extent these statements are considered new, the matter of whether the disorders at issue may be attributed to another disability or an incident, symptomatology, or pathology that may have occurred in service is a complex medical matter beyond the expertise of a layperson such as the Veteran.  Kahana, Woehlaert, supra.  As such, the lay testimony is not new and material evidence.  Moray v. Brown, 5 Vet. App. 211(1993) (lay assertions on medical causation do not constitute material evidence to reopen a previously denied claim). 

In short as the Board concludes that new and material evidence has not been received, the criteria for reopening the claims seeking service connection for hepatitis C and alcoholism with cirrhosis are not met.  38 U.S.C.A. § 5108; 3.156(a).   

B.  Neck/Fatigue

The STRs, including the reports from the January 1983 separation examination and medical history collected at that time, are negative for a neck disability or disability manifested by fatigue.    

With respect to the post-service record, in his previously referenced original application for VA benefits submitted by the Veteran in June 1998, the Veteran did not claim entitlement to service connection for a neck disability or a disability manifested by fatigue.  The Veteran's silence regarding these conditions-when otherwise speaking affirmatively-constitutes negative evidence as to his credibility.  

The post service evidence includes VA outpatient treatment reports contained in the Virtual VA file reflecting neck complaints in 2012 and 2013.  One such record dated September 24, 2012, noted muscle spasms at the base of the neck.  Magnetic Resonance Imaging of the neck in March 2012 showed a shallow non-compromising subligamentous posterior disc margin convexity at C3/4 and C4/5 and straightening of the cervical spine.  VA outpatient treatment reports from September 2009 reflect complaints of fatigue.  None of these records, nor does any other clinical evidence, relate a neck disability or disability manifested by fatigue to service. 

Further weighing against the Veteran's credibility is the fact that from the above evidence, it was not for well over 20 years after service that there are any clinical reports reflecting a neck disability or symptoms of fatigue, as well as the fact that it was well over 20 years after service that the Veteran filed a claim for service connection for these disabilities in 2007.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  

The Board does recognize that the mere absence of medical records demonstrating treatment for a neck disability or disability manifested by fatigue during or proximate to service does not, by itself, contradict any of the Veteran's statements, even were they to be found credible, about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson, supra.  In this case, the Board finds that the Veteran did not experience any symptoms of a neck disability or disability manifested by fatigue for well over 20 years after service.  This long period without problems weighs against the claims for service connection for these disabilities.  In short, the Board finds that the Veteran has not credibly reported the existence of an in-service neck disability or disability manifested by fatigue, or continuity of symptoms of either disability from service to the present time.    

Also with regard to the Veteran's lay assertions, even were they considered credible, as well as those of the Veteran's representative, the Board emphasizes that the matter of the medical etiology of disabilities is one within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the Veteran nor his representative are shown to have appropriate training and expertise, they are not competent to render a probative (i.e., persuasive) opinion as to the etiology of any current neck disability or disability manifested by fatigue.   See, e.g., Jandreau, Woehlaert, Kahana, supra; see also Bostain v. West, 11 Vet. App. 124, 127 (1998) and Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  As such, in this appeal, lay assertions of medical etiology-and, more specifically, medical nexus to service-have no probative value.  Accordingly, the lay statements linking a neck disability or disability manifested by fatigue cannot, by themselves, support the claims for service connection for these disabilities even were they all considered credible which the Board does not in this case.  

For the foregoing reasons, the Board concludes that the claims for service connection for a neck disability and disability manifested by fatigue must be denied.  In reaching the decision to deny these claims, the Board has carefully considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.   


ORDER

New and material evidence having not been received, the claim to reopen the previously denied claim of entitlement to service connection for hepatitis C is denied. 

New and material evidence having not been received, the claim to reopen the previously denied claim of entitlement to service connection for alcoholism with cirrhosis is denied.   

Entitlement to service connection for a neck disability is denied.  

Entitlement to service connection for a disability manifested by fatigue is denied.   
 


___________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


